Citation Nr: 1106659	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  06-37 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Pension 
Management Center
in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an apportionment of the Veteran's benefits.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

W. Harryman, Counsel


REMAND

The Veteran had qualifying service from December 1967 to December 
1969.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a decision in April 2006 of a Department of Veterans' 
Affairs (VA) Pension Management Center.  

In November 2009, the Board remanded this case, noting that, in 
March 2009, correspondence from the Board addressed to the 
appellant was returned with the notation that the addressee, the 
appellant, was deceased.  However, the proof of death of the 
appellant has not been established in accordance with 38 C.F.R. § 
3.211 (2010).  

The Board remanded the case to obtain proof of the appellant's 
death.  In November 2010, VA's Appeals Management Center (AMC) 
conducted a search of Social Security Administration (SSA) 
records for the Veteran, which showed that he is still alive.  No 
search was conducted of the appellant's SSA records, however.  In 
November 2010, the AMC issued a supplemental statement of the 
case, again denying the appellant entitlement to an apportionment 
of the Veteran's benefits, and returned the case to the Board.  
The file does not indicate that any attempt has been made to 
verify the death of the appellant, as directed by the Board's 
remand.  

The United States Court of Appeals for Veterans Claims has held 
that "where remand orders of the Board or this Court are not 
complied with, the Board itself errs in failing to insure 
compliance."  Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly, inasmuch as a significant portion of the Board's 
November 2009 remand was not completed by the RO/AMC, the 
appellant's appeal is not yet ready for final appellate 
consideration.  

Accordingly, the case must be REMANDED once more for the 
following action:

In accordance with 38 C.F.R. § 3.211, 
obtain proof of death of the appellant.  
After the above development is completed 
return the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


